      Case 1:19-cr-00862-VEC Document 413 Filed 06/14/21USDC
                                                          PageSDNY
                                                               1 of 1
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 6/14/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-862 (VEC)
                -against-                                       :
                                                                :            ORDER
 MARK WOODS,                                                    :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Woods is currently scheduled to appear for a remote status conference

on Tuesday, July 6, 2021 at 11:00 A.M., Dkt. 404;

        IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the status

conference with Mr. Woods is rescheduled to Tuesday, July 6, 2021 at 9:00 A.M. The

conference will be held remotely via video conference using the Zoom platform or, if the Court

is unable to schedule the conference via video conference for that day, via a teleconference. An

Order with additional details about the Zoom platform (or call in number) will be posted a few

days before the conference.

        IT IS FURTHER ORDERED that Mr. Woods must either notify the Court that he does

not consent to appearing by way of video or teleconference or file a waiver of in person

appearance by no later than Friday, June 25, 2021. See Order, Dkt. 404.

        IT IS FURTHER ORDERED that Mr. Woods and the Government must file a joint

update, including on the status of discovery, by no later than Friday, June 25, 2021. See Order,

Dkt. 404.


SO ORDERED.

Dated: June 14, 2021
      New York, NY
                                                                    ______________________________
                                                                      _______
                                                                        _   ________________________
                                                                          VALERIE CAPRONI
                                                                                     CAPRON O I
                                                                          United States District Judge
